                 Case 19-12438                       Doc 14           Filed 08/02/19 Entered 08/02/19 15:15:02              Desc Main
                                                                       Document     Page 1 of 10
OLF3 (Official Local Form 3)
Effective December 1, 2017
                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        DISTRICT OF MASSACHUSETTS

 In re:                                                                                                  Case No.: 19-12438
             Menelaos D. Mitoulis                                                                       Chapter 13
                              Debtor(s)

                                                                            CHAPTER 13 PLAN

Check one. This plan is:
        Original
         Amended (Identify First, Second, Third, etc.)
        Postconfirmation (Date Order Confirming Plan Was Entered:                                                  )
 Date this plan was filed: 8/2/2019



 PART 1:                                                                   NOTICES
TO ALL INTERESTED PARTIES:
You should review carefully the provisions of this Plan as your rights may be affected. In the event the Court enters an order confirming this Plan, its
provisions may be binding upon you. The provisions of this Plan are governed by statutes and rules of procedure, including Title 11 of the United
States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (“Fed. R. Bankr. P.”), the Massachusetts Local Bankruptcy Rules
(“MLBR”), and, in particular, the Chapter 13 rules set forth in Appendix 1 of MLBR, all of which you should consult.

TO CREDITORS:
Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. Read this Plan carefully and discuss it with your
attorney. If you do not have an attorney, you may wish to consult with one. If you oppose this Plan's treatment of your claim or any other provision
of this Plan, you or your attorney must file with the Court an objection to confirmation on or before the later of (i) thirty (30) days after the date on
which the first Meeting of Creditors pursuant to 11 U.S.C. § 341 is held or (ii) thirty (30) days after service of an amended or modified Plan, unless
the Court orders otherwise. A copy of your objection must be served on the Debtor(s), the attorney for the Debtor(s), and the Chapter 13 Trustee (the
“Trustee”). The Bankruptcy Court may confirm this Plan if no objection to confirmation is filed or if it overrules an objection to confirmation. You
have received or will receive a Notice of Chapter 13 Bankruptcy Case from the Bankruptcy Court which sets forth certain deadlines, including the
bar date for filing a Proof of Claim. To receive a distribution, you must file a Proof of Claim.

TO DEBTOR(S):
You (or your attorney) are required to serve a copy of this Plan on all creditors in the manner required under the Bankruptcy Code, the Fed. R. Bankr.
P., and MLBR. Unless the Court orders otherwise, you must commence making payments not later than the earlier of (i) thirty (30) days after the
date of the filing of this Plan or (ii) thirty (30) days after the order for relief. You must check a box on each line below to state whether or not this
Plan includes one or more of the following provisions. If you check the provision “Not Included,” if you check both boxes, or if you do not
check a box, any of the following provisions will be void if set forth later in this Plan. Failure to properly complete this section may result in
denial of confirmation of this Plan.

                    FOR EACH LINE BELOW, DO NOT CHECK BOTH BOXES; DO NOT LEAVE BOTH BOXES BLANK.
 1.1         A limit on the amount of a secured claim, set out in Part 3.B.1, which may result in a Included Not Included
             partial payment or no payment at all to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,    Included Not Included
             set out in Part 3.B(3).
 1.3         Nonstandard provisions, set out in Part 8.                                             Included Not Included


 PART 2:                                                               PLAN LENGTH AND PAYMENTS
A.           LENGTH OF PLAN:

              36 Months. 11 U.S.C. § 1325(b)(4)(A)(i);
              60 Months. 11 U.S.C. § 1325(b)(4)(A)(ii);
               Months. 11 U.S.C. § 1322(d)(2). The Debtor(s) states the following cause:


B.           PROPOSED MONTHLY PAYMENTS:

 Monthly Payment Amount                                                              Number of Months
 882.00                                                                              60

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 19-12438                       Doc 14            Filed 08/02/19 Entered 08/02/19 15:15:02                    Desc Main
                                                                        Document     Page 2 of 10
C.           ADDITIONAL PAYMENTS:

Check one.
                          None. If “None” is checked, the rest of Part 2.C need not be completed and may be deleted from this Plan.

The total amount of Payments to the Trustee [B+C]:                                                                      $52,920.00.
This amount must be sufficient to pay the total cost of this Plan in Exhibit 1, Line h.

 PART 3:                                                                       SECURED CLAIMS
                          None. If “None” is checked, the rest of Part 3 need not be completed and may be deleted from this Plan.

A.           CURE OF DEFAULT AND MAINTENANCE OF PAYMENTS:

Check one.

             None. If “None” is checked, the rest of Part 3.A need not be completed and may be deleted from this Plan.


B.           MODIFICATION OF SECURED CLAIMS:

Check one.

             None. If “None” is checked, the rest of Part 3.B need not be completed and may be deleted from this Plan.

C.           SURRENDER OF COLLATERAL:

Check one.

             None. If “None” is checked, the rest of Part 3.C need not be completed and may be deleted from this Plan.
             The Debtor(s) elects to surrender to each creditor listed below the collateral that secures the creditor’s claim. The Debtor(s)
             requests that, upon confirmation of this Plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the
             stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed unsecured claim(s) resulting from the disposition of the
             collateral will be treated in Part 5 of this Plan.

 Name of Creditor                                                    Type of Claim                              Description of Collateral
 Rushmore Loan Management Services,                                  Mortgage Installment Loan                  Surrendered Property/Auction Pending:
 LLC                                                                                                            21 Athens Drive Brockton, MA 02301
                                                                                                                Plymouth County
                                                                                                                Declaration of Homestead recorded:
                                                                                                                Book: , Page: .


 PART 4:                                                                      PRIORITY CLAIMS
Check one

             None. If “None” is checked, the rest of Part 4 need not be completed and may be deleted from this Plan.

             The following priority claim(s) will be paid in full without postpetition interest. Unless the Court orders otherwise, the amount of
             the priority portion of a filed and allowed Proof of Claim controls over any contrary amount listed below.


A.           DOMESTIC SUPPORT OBLIGATIONS:

 Name of Creditor                                                    Description of Claim                       Amount of Claim
 -NONE-

B.       OTHER PRIORITY CLAIMS (Except Administrative Expenses):
 Name of Creditor                    Description of Claim                                                       Amount of Claim
 Internal Revenue Service            2014-2017 Tax Liability                                                                                           $6,000.00

                                                           Total of Priority Claim(s) (except Administrative Expenses) to be paid through this Plan: $6,000.00


                                                                                                                                                             Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-12438                       Doc 14            Filed 08/02/19 Entered 08/02/19 15:15:02            Desc Main
                                                                        Document     Page 3 of 10
C.           ADMINISTRATIVE EXPENSES:

             (1) ATTORNEY’S FEES:

 Name of Attorney                                                                                  Attorney's Fees
 Peter M. Daigle                                                                                                                                $3,000.00

If the attorney's fees exceed the amount set forth in MLBR, Appendix 1, Rule 13-7, the Trustee may not pay any amount exceeding that sum until
such time as the Court approves a fee application. If no fee application is approved, any plan payments allocated to attorney's fees in excess of
MLBR Appendix 1, Rule 13-7 will be disbursed to other creditors up to a 100% dividend.

             (2) OTHER (Describe):

 -NONE-




Total Administrative Expenses (excluding the Trustee’s Commission) to be paid through this Plan [(1) + (2)]: $3,000.00

             (3) TRUSTEE’S COMMISSION:

The Debtor shall pay the Trustee’s commission as calculated in Exhibit 1.

The Chapter 13 Trustee's fee is determined by the United States Attorney General. The calculation of the Plan payment set forth in Exhibit 1, Line
(h) utilizes a 10% Trustee's commission. In the event the Trustee's commission is less than 10%, the additional funds collected by the Trustee, after
payment of any allowed secured and priority claim(s), and administrative expense(s) as provided for in this Plan, shall be disbursed to nonpriority
unsecured creditors up to 100% of the allowed claims.


 PART 5:                                                                NON PRIORITY UNSECURED CLAIMS
Check one.

             None. If “None” is checked, the rest of Part 5 need not be completed and may be deleted from this Plan.
             Any allowed nonpriority unsecured claim(s) other than those set forth in Part 5.F will be paid as stated below. Only a creditor
             holding an allowed claim is entitled to a distribution.



                  Fixed Amount (“Pot Plan”): each creditor with an allowed claim shall receive a pro rata share of $ 38,598.54 , which the Debtor(s)
                  estimates will provide a dividend of 100 %.
                  Fixed Percentage: each creditor with an allowed claim shall receive no less than % of its allowed claim.

A.           GENERAL UNSECURED CLAIMS:                                                                                               $38,598.54

B.           UNSECURED OR UNDERSECURED CLAIMS AFTER MODIFICATION IN PART 3.B OR 3.C:

 Name of Creditor                                                    Description of Claim              Amount of Claim
 -NONE-

C.           NONDISCHARGEABLE UNSECURED CLAIMS (e.g., student loans):

 Name of Creditor                                                    Description of Claim              Amount of Claim
 None

D.           CLAIMS ARISING FROM REJECTION OF EXECUTORY CONTRACTS OR LEASES:

 Name of Creditor                                                    Description of Claim              Amount of Claim
 -NONE-

E.           TOTAL TO BE PAID TO NONPRIORITY UNSECURED CREDITORS THROUGH THIS PLAN:

             The amount paid to nonpriority unsecured creditor(s) is not less than that required under the Liquidation Analysis set forth in

                                                                                                                                                      Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                 Case 19-12438                       Doc 14          Filed 08/02/19 Entered 08/02/19 15:15:02                     Desc Main
                                                                      Document     Page 4 of 10
             Exhibit 2.

                                                                                           Total Nonpriority unsecured Claims [A + B + C + D]: $38,598.54

                  Enter Fixed Amount (Pot Plan) or multiply total nonpriority unsecured claim(s) by Fixed Percentage and enter that amount: $38,598.54

F.           SEPARATELY CLASSIFIED UNSECURED CLAIMS (e.g., co-borrower):

 Name of Creditor                         Description of Claim           Amount of Claim           Treatment of Claim         Basis for Separate
                                                                                                                              Classification
 -NONE-

                                                                         Total of separately classified unsecured claim(s) to be paid through this Plan: $0.00


 PART 6:                                               EXECUTORY CONTRACTS AND UNEXPIRED LEASES
Check one.

             None. If “None” is checked, the rest of Part 6 need not be completed and may be deleted from this Plan.

 PART 7:                                        POSTCONFIRMATION VESTING OF PROPERTY OF THE ESTATE
If the Debtor(s) receives a discharge, property of the estate will vest in the Debtor(s) upon entry of the discharge. If the Debtor(s) does not receive a
discharge, property of the estate will vest upon the earlier of (i) the filing of the Chapter 13 Standing Trustee's Final Report and Account and the
closing of the case or (ii) dismissal of the case.

 PART 8:                                                             NONSTANDARD PLAN PROVISIONS
             None. If “None” is checked, the rest of Part 8 need not be completed and may be deleted from this Plan.
             This Plan includes the following nonstandard provisions. Under Fed. R. Bankr. P. 3015(c), each nonstandard provision must be set
             forth below in a separately numbered sentence or paragraph. A nonstandard provision is a provision not otherwise included in Official
             Local Form 3, or which deviates from Official Local Form 3. Nonstandard provisions set forth elsewhere in this Plan are ineffective. To
             the extent the provisions in Part 8 are inconsistent with other provisions of this Plan, the provisions of Part 8 shall control if the box
             "Included" is checked in Part 1, Line 1.3.


 PART 9:                                                                 SIGNATURES
By signing this document, Debtor(s) acknowledges reviewing and understanding the provisions of this Plan and the Exhibits filed as identified
below.

By signing this document, the Debtor(s) and, if represented by an attorney, the attorney for the Debtor(s), certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 3, including the Exhibits identified below, other than any Nonstandard
Plan Provisions in Part 8.


       /s/ Menelaos D. Mitoulis                                                            August 2, 2019
       Menelaos D. Mitoulis                                                                Date
       Debtor


       Debtor                                                                              Date

     /s/ Peter M. Daigle                                                           Date    August 2, 2019
 Signature of attorney for Debtor(s)
 Peter M. Daigle
 640517 MA
 Daigle Law Office
 1550 Falmouth Road
 Suite 10
 Centerville, MA 02632
 (508) 771-7444
 pmdaigleesq@yahoo.com

                                                                                                                                                             Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-12438                       Doc 14          Filed 08/02/19 Entered 08/02/19 15:15:02   Desc Main
                                                                      Document     Page 5 of 10

The following Exhibits are filed with this Plan:
   Exhibit 1: Calculation of Plan Payment*
   Exhibit 2: Liquidation Analysis*
   Exhibit 3: Table for Lien Avoidance under 11 U.S.C. § 522(f)**
   Exhibit 4: [Proposed] Order Avoiding Lien Impairing Exemption**

 List additional exhibits if applicable.


*Denotes a required Exhibit in every plan
**Denotes a required Exhibit if the box "Included" is checked in Part 1, Line 1.2.

Total number of Plan pages, included Exhibits: 7




                                                                                                                                         Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
                 Case 19-12438                       Doc 14          Filed 08/02/19 Entered 08/02/19 15:15:02       Desc Main
                                                                      Document     Page 6 of 10
                                                                              EXHIBIT 1

                                                                     CALCULATION OF PLAN PAYMENT

 a)    Secured claims (Part 3.A and Part 3.B.1-3 Total):                                                                                   $0.00
 b)    Priority claims (Part 4.A and Part 4.B Total):                                                                                  $6,000.00
 c)    Administrative expenses (Part 4.C.1 and 4.C.2 Total):                                                                           $3,000.00
 d)    Nonpriority unsecured claims (Part 5.E Total):                                                                                 $38,598.54
 e)    Separately classified unsecured claims (Part 5.F Total):                                                                            $0.00
 f)    Executory contract/lease arrears claims (Part 6 Total):                                                                             $0.00
 g)    Total of (a) + (b) + (c) + (d) + (e) + (f):                                                                                    $47,598.54
 h)    Divide (g) by .90 for total Cost of Plan including the Trustee's fee:                                                          $52,920.00
 i)    Divide (h), Cost of Plan, by term of Plan, 60 months:                                                                            $881.51
 j)    Round up to the nearest dollar amount for Plan payment:                                                                           $882.00

If this is either an amended Plan and the Plan payment has changed, or if this is a postconfirmation amended Plan, complete(a) through (h) only
and the following:

 k)    Enter total amount of payments the Debtor(s) has paid to the Trustee:
 l)    Subtract line (k) from line (h) and enter amount here:
 m)    Divide line (l) by the number of months remaining ( months):
 n)    Round up to the nearest dollar amount for amended Plan payment:

 Date the amended Plan payment shall begin:




                                                                                                                                              Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                 Case 19-12438                       Doc 14          Filed 08/02/19 Entered 08/02/19 15:15:02                 Desc Main
                                                                      Document     Page 7 of 10
                                                                                EXHIBIT 2

                                                                          LIQUIDATION ANALYSIS

A. REAL PROPERTY
Address                                             Value                            Lien                               Exemption
(Sch. A/B, Part 1)                                  (Sch. A/B, Part 1)               (Sch. D, Part 1)                   (Sch. C)
21 Athens Drive Brockton,                           474,700.00                       540,000.00                         0.00
MA 02301 Plymouth County
Declaration of Homestead
recorded: Book: , Page: .

 Total Value of Real Property (Sch. A/B, line 55):                                                      $   474,700.00
 Total Net Equity for Real Property (Value Less Liens):                                                 $   0.00
 Less Total Exemptions for Real Property (Sch. C):                                                      $   0.00
                                          Amount Real Property Available in Chapter 7:                  $   0.00

B. MOTOR VEHICLES

 Make, Model and Year                               Value                            Lien                               Exemption
 (Sch. A/B, Part 2)                                 (Sch. A/B, Part 2)               (Sch. D, Part 1)                   (Sch. C)
 -NONE-

 Total Value of Motor Vehicles (Sch. A/B, line 55):                                                     $   0.00
 Total Net Equity for Motor Vehicles (Value Less Liens):                                                $   0.00
 Less Total Exemptions for Motor Vehicles (Sch. C):                                                     $   0.00
                                           Amount Motor Vehicle Available in Chapter 7:                 $   0.00

C. ALL OTHER ASSETS (Sch. A/B Part 2, no. 4; Part 3 through Part 7. Itemize.)

 Asset                                              Value                            Lien                               Exemption
                                                                                     (Sch. D, Part 1)                   (Sch. C)
 Household Goods                                    5,000.00                         0.00                               5,000.00
 Misc. Sports & Hobby                               200.00                           0.00                               200.00
 Equipment
 Misc. Clothing                                     1,000.00                         0.00                               1,000.00
 401(k): Empower Retirement                         5,832.87                         0.00                               5,832.87

 Total Value of All Other Assets:                                                                       $   12,032.87
 Total Net Equity for All Other Assets (Value Less Liens):                                              $   12,032.87
 Less Total Exemptions for All Other Assets:                                                            $   12,032.87
                                     Amount of All Other Assets Available in Chapter 7:                 $   0.00

D. SUMMARY OF LIQUIDATION ANALYSIS

                                  Amount available in Chapter 7                                                                    Amount
 A. Amount Real Property Available in Chapter 7 (Exhibit 2, A)                                                     $                                         0.00
 B. Amount Motor Vehicles Available in Chapter 7 (Exhibit 2, B)                                                    $                                         0.00
 C. Amount All Other Assets Available in Chapter 7 (Exhibit 2, C)                                                  $                                         0.00

                                                                     TOTAL AVAILABLE IN CHAPTER 7:                 $                                         0.00


E. ADDITIONAL COMMENTS REGARDING LIQUIDATION ANALYSIS:




                                                                                                                                                           Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Case 19-12438            Doc 14   Filed 08/02/19 Entered 08/02/19 15:15:02       Desc Main
                                   Document     Page 8 of 10


 OLF3A (Official Local Form 3A)
                   UNITED STATES BANKRUPTCY COURT
                      DISTRICT OF MASSACHUSETTS
 ____________________________________
                                      )
 IN RE:                               )      Chapter 13
  MENELAOS D. MITOULIS                )      Case No.: 19-12438
        Debtor,                       )
 ____________________________________)

                    CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN

         I/We hereby certify that on August 2, 2019 and in accordance with MLBR,
 Appendix 1, Rule 13-4(b), I/we served by first class United States mail a copy of this
 Plan to the on the parties on the attached list.

                                               The Debtor,
                                               By His Attorney,

                                               /s/ Peter M. Daigle___________________
                                               Peter M. Daigle, Esquire
                                               BBO # 640517
                                               1550 Falmouth Road, Suite 10
                                               Centerville, MA 02632
                                               (508) 771-7444

 Electronic Mail:
 Carolyn Bankowski, US Trustee
 John Fitzgerald, Asst. US Trustee

 First Class Mail:
 AT&T Mobility II LLC
 One AT&T Way, Room 3A104
 Bedminster, NJ 07921
 Avon Auto Brokers, Inc.
 c/o E. Pamela Salpoglou, Esq.
 PO Box 13
 Stoughton, MA 02072
 Chase Card Services
 Attn: Bankruptcy
 Po Box 15298
 Wilmington, DE 19850
 Chase Card Services
 Po Box 15298
Case 19-12438     Doc 14     Filed 08/02/19 Entered 08/02/19 15:15:02   Desc Main
                              Document     Page 9 of 10



 Wilmington, DE 19850
 Comcast
 PO Box 1577
 Newark, NJ 07101
 First Credit Services
 377 Hoes Lane
 Piscataway, NJ 08854
 First Credit Services
 Attn: Bankruptcy
 Po Box 55 3 Sciles Ave
 Piscataway, NJ 08855
 First PREMIER Bank
 601 S Minnesota Ave
 Sioux Falls, SD 57104
 First PREMIER Bank
 Attn: Bankruptcy
 Po Box 5524
 Sioux Falls, SD 57117
 Global Payments
 Attn: Bankruptcy
 Po Box 66118
 Chicago, IL 60666
 Global Payments
 Po Box 59371
 Chicago, IL 60659
 Harmon Law Office PC
 150 California Street
 Newton, MA 02458
 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101
 Lodge at Stoughton
 400 Technology Center Dr.
 Stoughton, MA 02072
 Massachusetts Department of Revenue
 Bankruptcy Unit
 P.O. Box 9564
 Boston, MA 02114
Case 19-12438     Doc 14      Filed 08/02/19 Entered 08/02/19 15:15:02   Desc Main
                               Document     Page 10 of 10



 National Grid
 PO Box 11735
 Newark, NJ 07101
 National Grid
 300 Erie Blvd West
 Syracuse, NY 13202
 Portfolio Recovery
 120 Corporate Blvd Ste 100
 Norfolk, VA 23502
 Portfolio Recovery
 Attn: Bankruptcy
 120 Corporate Blvd
 Norfold, VA 23502
 Rushmore Loan Management Services, LLC
 PO Box 55004
 Irvine, CA 92619
 Service Master of South Shore
 PO Box 399
 Scituate, MA 02066
 Southwest Credit Systems
 4120 International Pkwy
 Carrollton, TX 75007
 Southwest Credit Systems
 4120 International Parkway
 Suite 1100
 Carrollton, TX 75007
 Synchrony Bank
 c/o PRA Receivables Management, LLC
 PO Box 41021
 Norfolk, VA 23541
